Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 07/01/2019.  
The information disclosure statement/s (IDS/s) submitted on 11/12/2019, 09/10/2020, 01/12/2021 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/17/2019 are objected.
Applicant has canceled claims 5, 6, 8, 10, 14, 17, 18, 20, 22, 23, 27-30, 33, 35 and 37.
The applicant has amended claims 9 and 34 to correct dependency.
Claims 1-4, 7, 9, 11-13, 15, 16, 19, 21, 24-26, 31, 32, 34 and 36 are pending and have been examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every
feature of the invention specified in the specification. Therefore, the "the top wall (11), 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11, 12, 13, 15, 16, 19, 21, 24-26, 31, 32, 34 and 36 are rejected under
35 U.S.C. 102(a) (1) as being anticipated by Andrea et al. (EP-2858077 A1), hereinafter Andrea.

In re to claim 1, Andrea disclose a transformer (i.e. 101, fig. 8, see para. [0017]) comprising: a tank (i.e. 102) having one or more walls (i.e. wall separating rooms 22 and 23, fig. 2) see para [0020]) to define an internal volume (i.e. see para [0020]); at least one electrical coil, a core and an insulating medium disposed within the internal volume of the tank (i.e. see para. [0003]); a port (i.e. 32, fig. 4) coupled with one or more of the walls to provide access to the internal volume (i.e. see paras. [0041 and 0047]); and at least one sensor coupled to the tank proximate the port (i.e. sensors 18 and 19, fig. 2), the sensor operable to obtain a characteristic value of at least one of the components within the internal volume while the at least one electrical coil is energized (i.e. paras. [0018, 0020, 0023, 0041 and 0042]).  
In re to claims 2, 3 and 7, Andrea disclose the transformer (i.e. 101, fig. 8, see para. [0017]) of claim 1 further comprising a cover formed from a material configured to permit the at least one sensor to receive a sensed parameter there through; wherein the cover is at least partially transparent (i.e. for example the lateral walls of the second reservoir 14 can be made of transparent material. see fig. 4 and para. [0030]); wherein the cover (i.e. 7, fig. 7) is concave in shape with respect to the at least one sensor (i.e. 19, see para. [0037]).  
In re to claim 4, Andrea disclose the transformer (i.e. 101, fig. 8, see para. [0017]) of claim 2, wherein the at least one sensor (i.e. 18, fig. 2) is mounted to an external portion of the cover and operates without physical contact with the internal volume of the tank (i.e. 102, fig. 8, see para. [0035]).
In re to claim 9, Andrea disclose the transformer (i.e. 101, fig. 8, see para. [0017]) of claim 1, wherein the control system is configured to analyze a sensed value of a measurement parameter obtained by the at least one sensor (i.e. an input and an output port 32, fig. 2 which are in operative communication with the electronic unit 20, fig. 2 and are suitable to be operatively connected, e.g. cabled, to a remote control unit for remotely adjusting the threshold values, see paras. [0020 and 0041]).  
In re to claim 11, Andrea disclose the transformer (i.e. 101, fig. 8, see para. [0017]) of claim 9, wherein control system is configured to transmit a warning signal and/or shut off electrical power to the transformer when the sensed value exceeds a maximum predetermined threshold value or falls below a minimum predetermined threshold value see (i.e. paras. [0020 and 0041]).  
In re to claims 12 and 19, Andrea disclose an electrical system (i.e. 101, fig. 8, see para. [0017]) comprising: a housing (i.e. 1, fig. 1) configured to hold electrical components within an internal volume (i.e. see para. [0018]); a sensor mounted to the housing configured to sense a parameter associated with one or more electrical components during operation (i.e. sensors 18 and 19, see para. [0035-0038]) and a control system including a communication unit and a data processing unit (i.e. the electronic unit 20, fig. 2) operable for analyzing the sensed parameter and comparing the sensed parameter to a predetermined minimum or maximum threshold value (i.e. paras. [0013, 0020 and 0041-0042]]); wherein the sensor (i.e. 19, fig. 2) extends into the internal volume of the housing (i.e. the temperature sensor 19 is placed inside a housing 6 which protrudes outwardly from the shaped body 1, and extends over the flange 2 so as to enter into the tank 102 when the safety device 100 is connected to the associated transformer 101, see fig. 2 and para. [0037]).  
In re to claim 13, Andrea disclose the system (i.e. 101, fig. 8, see para. [0017]) of claim 12, further comprising: at least one access port (i.e. port 32, figs. 4 and 7) connected to the housing (i.e. 1, fig. 1); and a container (i.e. 1, fig. 1) removably attached to the access port (i.e. 32, see figs. 1-4 and 7).
In re to claim 15, Andrea disclose the system (i.e. 101, fig. 8, see para. [0017]) of claim 13, wherein the sensor, communication unit and the data processing unit (i.e. the electronic unit 20, fig. 2) are positioned within the container (i.e. paras. [0013, 0020 and 0041-0042]).   
In re to claim 16, Andrea disclose the system (i.e. 101, fig. 8, see para. [0017]) of claim 12, wherein the control system is operable to send a warning signal (i.e. alarm signal) and/or shut down electrical power to the electrical system (i.e. switch off the system) when sensed parameter exceed a predetermined maximum value or falls below a predetermined minimum value (i.e. threshold levels, see paras. [0033 and 0042])
In re to claims 25 and 26, Andrea disclose a transformer (i.e. 101, fig. 8, see para. [0017]), comprising: a tank (i.e. 102) having components including at least one energized coil, a core and insulating medium disposed within an internal volume of the tank and a port (i.e. see para. [0003]); and at least one sensor proximate to the port (i.e. 32, fig. 4) and not in physical contact with the insulating medium of the tank (i.e. 102), the sensor operable to obtain a characteristic value of at least one of the components within the internal volume while the at least one coil is energized (i.e. see paras. [0035-0036]); wherein the tank (i.e. 102, fig. 8) has a top, bottom and side walls (i.e. see fig. 8), and the port (i.e. 32) has a transparent cover and the at least one sensor (i.e. 18) is mounted to the exterior of the cover (i.e. [0035-0036]).  
In re to claims 31, Andrea disclose a transformer (i.e. 101, fig. 8, see para. [0017]), system, comprising: a transformer (i.e. 101, see fig. 2 and para. [0037]) having a tank with a port (i.e. 32, 
 
In re to claims 21, 24 and 36, method claims 21, 24 and 36 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839